     Case 3:20-cv-00718-LAB-BLM Document 10 Filed 06/23/20 PageID.236 Page 1 of 1




           MINUTE ORDER OF THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF CALIFORNIA


Case Name: Thomas v. Costco                          Case Number: 20cv718-LAB (BLM)

Hon. Larry Alan Burns               Ct. Deputy: T. Weisbeck                 Reporter: C. Ott

      Having reviewed the briefing on Defendant’s motion to dismiss, the Court believes the
motion may be more appropriately treated as a motion for summary judgment. See Fed. R. Civ.
P. 12(d). The hearing on calendar for Monday, June 29, 2020 at 11:15 a.m. on Defendant’s
motion to dismiss is VACATED. An order providing further instructions and setting a briefing
schedule will follow.

                                               ______________________________________
Date: June 23, 2020                            Hon. Larry A. Burns
                                               Chief United States District Judge
